STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS
                                                                                     FILED
In Re: T.R.                                                                        November 26, 2013
                                                                                RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
No. 13-0582 (Raleigh County No. 12-JA-102)                                        OF WEST VIRGINIA



                                  MEMORANDUM DECISION

        Petitioner Mother filed this appeal, by counsel Matthew A. Victor, from the Circuit Court
of Raleigh County, which terminated her parental rights to the subject child by order entered on
June 12, 2013. The guardian ad litem for the child, Wilbert A. Payne, filed a response supporting
the circuit court’s order. The Department of Health and Human Resources (“DHHR”), by its
attorney Angela Alexander Walter, has also filed a response in support of the circuit court’s
order. Petitioner argues that the circuit court terminated her parental rights without affording her
sufficient opportunities to remedy the conduct that led to the filing of the abuse and neglect
petition.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In July of 2012, the DHHR filed the abuse and neglect petition that initiated this case.
The petition alleged domestic violence between petitioner and her ex-girlfriend, including an
incident that resulted in both being arrested. The petition also alleged that petitioner often left the
child, then a year old, with anyone who would watch her. The petition further included a DHHR
caseworker’s summaries of interviews with petitioner. The DHHR caseworker provided that
petitioner and her ex-girlfriend were recently evicted from their home, that the power had been
off in the home for some time prior to the eviction, and that petitioner had issues with drug
abuse. When Child Protective Services interviewed petitioner, petitioner appeared to be under
the influence, had a noticeable odor about her, and had dirt caked on her toes.

        As the case proceeded, petitioner stipulated to the allegations of abuse and neglect and
the circuit court granted petitioner an improvement period with ordered services. The circuit
court required petitioner to produce two clean drug screens before any supervised visit with the
child. The circuit court also required petitioner to complete a psychological evaluation and to
submit to other DHHR services. In January of 2013, the DHHR filed a motion to terminate
petitioner’s improvement period after she failed to appear for an improvement period hearing in
December of 2012, and failed to complete various services of her improvement period. For
instance, petitioner failed to produce the required drug screens and failed to complete a
psychological evaluation. The circuit court granted the DHHR’s motion and terminated


                                                  1
petitioner’s improvement period. Its order terminating petitioner’s parental rights shortly
followed, from which petitioner now appeals.


       The Court has previously established the following standard of review:

       “Although conclusions of law reached by a circuit court are subject to de novo
       review, when an action, such as an abuse and neglect case, is tried upon the facts
       without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        Petitioner’s sole argument on appeal is that the circuit court terminated her parental
rights before she could complete an improvement period. Petitioner argues that the circuit court
disregarded petitioner’s attendance at parenting and adult life skill meetings and her attempts to
complete the psychological evaluation. Petitioner also argues that, had the circuit court allowed
petitioner to complete her improvement period, her efforts to avail herself of further services
would have been commendable and productive in securing T.R.’s return to her custody.

        Upon our review of the record, we find no error or abuse of discretion by the circuit
court. West Virginia Code § 49-6-12(f) provides:

       When any respondent is granted an improvement period pursuant to the
       provisions of this article, the department shall monitor the progress of such person
       in the improvement period. When the respondent fails to participate in any service
       mandated by the improvement period, the state department shall initiate action to
       inform the court of that failure. When the department demonstrates that the
       respondent has failed to participate in any provision of the improvement period,
       the court shall forthwith terminate the improvement period.

       We also bear in mind the following:

       “[C]ourts are not required to exhaust every speculative possibility of parental
       improvement . . . where it appears that the welfare of the child will be seriously
       threatened, and this is particularly applicable to children under the age of three
       years who are more susceptible to illness, need consistent close interaction with


                                                2
       fully committed adults, and are likely to have their emotional and physical
       development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
       164 W.Va. 496, 266 S.E.2d 114 (1980).

Syl. Pt. 4, 228 W.Va. 89, 717 S.E.2d 873 (2011). Our review of the hearing transcript regarding
the DHHR’s motion to terminate petitioner’s improvement period supports the circuit court’s
decision to terminate her improvement period. Testimony at this hearing revealed that petitioner
failed to complete her psychological evaluation, despite efforts by the psychological examiner to
reschedule her appointment. The transcript also includes testimony showing that petitioner failed
to successfully complete the parenting skills program and that petitioner failed to produce two
clean consecutive drug screens. The record and the circuit court’s findings support its
conclusions that there was no reasonable likelihood to believe that conditions of abuse and
neglect could be substantially corrected in the near future, and that termination was necessary for
the child’s welfare. Pursuant to West Virginia Code § 49-6-5(a)(6), circuit courts are directed to
terminate parental rights upon such findings.

       This Court reminds the circuit court of its duty to establish permanency for the child.
Rule 39(b) of the Rules of Procedure for Child Abuse and Neglect Proceedings requires:

       At least once every three months until permanent placement is achieved as
       defined in Rule 6, the court shall conduct a permanent placement review
       conference, requiring the multidisciplinary treatment team to attend and report as
       to progress and development in the case, for the purpose of reviewing the progress
       in the permanent placement of the child.

Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the child
within twelve months of the date of the disposition order. As this Court has stated,

       [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules of
       Procedures for Child Abuse and Neglect Proceedings for permanent placement of
       an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

Syl. Pt. 6, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Moreover, this Court has stated
that

       [i]n determining the appropriate permanent out-of-home placement of a child
       under W.Va.Code § 49-6-5(a)(6) [1996], the circuit court shall give priority to
       securing a suitable adoptive home for the child and shall consider other placement
       alternatives, including permanent foster care, only where the court finds that
       adoption would not provide custody, care, commitment, nurturing and discipline
       consistent with the child's best interests or where a suitable adoptive home can not
       be found.



                                                3
Syl. Pt. 3, State v. Michael M., 202 W.Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the
child is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard,185 W.Va. 648, 408
S.E.2d 400 (1991).

       For the foregoing reasons, we affirm.

                                                                                     Affirmed.

ISSUED: November 26, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                               4